Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00166-CV

                                          Catalina SALAZAR,
                                                Appellant

                                                    v.

                                  Rosario GARZA and Connie Garza,
                                             Appellees

                           From the County Court, Guadalupe County, Texas
                                    Trial Court No. 2020-CV-0067
                               Honorable Bill Squires, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 25, 2021

DISMISSED FOR LACK OF JURISDICTION

           A timely notice of appeal is necessary to invoke this court’s jurisdiction. See Sweed v. Nye,

323 S.W.3d 873, 875 (Tex. 2010); North Cent. Baptist Hosp. v. Chavez, No. 04-20-00590-CV,

2021 WL 983351, at *1 (Tex. App.—San Antonio Mar. 17, 2021, no pet.) (mem. op.). In this case,

the trial court signed a final judgment on March 9, 2021. Because appellant did not file a motion

for new trial, motion to modify the judgment, motion for reinstatement, or request for findings of

fact and conclusions of law, appellant’s notice of appeal was due on April 8, 2021. See TEX. R.

APP. P. 26.1(a). A motion for extension of time to file appellant’s notice of appeal was due on
                                                                                           04-21-00166-CV


April 23, 2021. See id. 26.3. Appellant did not file her notice of appeal until April 19, 2021, and

she did not file a motion for extension of time pursuant to Rule 26.3. See id.

        A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day grace

period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner,

959 S.W.2d 615, 616 (Tex. 1997). However, an appellant must provide a reasonable explanation

for failing to file her notice of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3.

        On July 2, 2021, we ordered appellant to file, on or before July 19, 2021, a response

presenting a reasonable explanation for failing to file her notice of appeal in a timely manner. We

warned that if appellant failed to file a satisfactory response within the time provided, this appeal would

be dismissed for lack of jurisdiction. Appellant did not respond. Accordingly, this appeal is

dismissed for lack of jurisdiction.

                                                     PER CURIAM




                                                   -2-